Robson, J. (dissenting):
It is conceded that the west end of the present fence marks the west end of the line dividing the lots of plaintiff and defendant. While plaintiff’s surveyor testifies that the line of this fence is not straight, there being, as he claims, an angle in it, which at its extreme point makes a deviation of about six inches from a straight line, no such condition was discovered by defendant’s surveyor. So slight a deviation from a *189straight line, even if it existed, would not, as it seems to me, necessarily establish that the practical location of that line was not the straight line from the west post to the east post found by the trial court. It is also urged that if the division line is established, as found by the trial court, by an extension of the fence line to its intersection with the west line of the street, it would cut off a substantial part of the eaves of plaintiff’s house. The record indicates that for about twenty feet of the addition built on the west and north of plaintiff’s house the eaves would extend from one to one and one-half inches over the line. But this addition was built by Otis, the person who obtained a rebate of price of the lot, after it had been discovered that the lot which Sage, the then owner, could sell, was not seventy-five feet front and rear. At the time Otis purchased there had not been a practical location of the line, if such location was ever made. The fact that there is this insignificant projection of the eaves over the line is under the circumstances negligible.
That the line as practically located should include the whole division fine between the lots, and was so intended, would be consistent with what would ordinarily be the intention of the parties agreeing upon location of a line, and such an inference is warranted by the facts. Naturally such a line would be a straight line, as the trial justice points out. The descriptions by which the lots were conveyed show that the division lines of lots are straight lines. An extension of the fence line to the street coincides exactly with the line of occupation by defendant so far as occupation consistent with the use of the premises for residential purposes as then used admitted. A driveway extending from the street was maintained for many years by defendant on the south side of his lot, the south line of the driveway being coincident with the fence line extended. The driveway also extended along the fence to the barn. So far as the turning in of the curb line and the physical features as to the sidewalk, and other natural objects, including the umbrella tree, are concerned they all point to the extended fence line as the line of practical location. Practical location of an uncertain boundary line is ordinarily a question of fact, provided evidence is furnished from which an inference *190of the fact may be drawn. “Actual and continued possession of the premises adjoining the located line is not essential to the existence of a practical location. It does not depend upon a pedis possessio of the land adjoining, but its existence maybe established by any competent evidence of the fact. ” (Ratcliffe v. Gray, 3 Keyes, 510, 513.) The fence line, so far as the fence extended, it is conceded practically located at least that part of the boundary line. The other facts to which I have adverted seem to me to warrant the inference of fact found by the trial court that the fence line, extended to the street line, completed the boundary line by practical location thereof by agreement or concurrence of the owners of the premises.
Kruse, P. J., concurred.
Judgment reversed and new trial granted, with costs to appellant to abide'event, and the findings of fact numbered 8, 9, 10, 11 and 12 in the decision are disapproved.